DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-26-2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said first unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations "the wider" in line 2 and “the more” in line 3.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fielder et al. (7,237,419).  Fielder discloses a method and apparatus (1) for bending sheet metal (52) comprising a sheet metal presser (17) which defines on its top (41) a first support surface (42) which supports a first sheet metal portion (left side of sheet 52; Fig. 2) to partially delimit a first bending edge (20) and a bending punch (14) movable with respect to the support surface (arrows 8,9; Fig. 2) between active and passive positions with the active position (Fig. 4) locking the sheet metal (col. 6, lines 34-36) against the first support surface (42) with an end of a contact surface of the bending punch (14) arranged at the first bending edge (col. 5, lines 12-15).  Fielder discloses a bending die (23) that defines at its top (Fig. 2) a second support surface (top of die 23; Fig. 2) and a second bending edge (top left side of die 23; Fig. 2) which is spaced by a longitudinal gap (between right edge of punch contact 19 and left edge of die 23; Fig. 2) from the first support surface (42) of the sheet metal presser (17) wherein the first and second bending edge are parallel to one another across the gap so that the sheet is held flat (Fig. 2).  The sheet metal presser (17) and the bending die are movable relative to one another in parallel in a direction orthogonal (along arrows; 8,9) to the first and second support surface to define a sheet metal supporting configuration where the bending edges are coplanar (Fig. 4) and then to a partial sheet metal bending configuration (Figs. 5; col. 6, lines 50-56) where the second support surface and the second bending edge (left side of bending die 23; Fig. 5) is positioned at a greater vertical height that the first support surface (42) to produce a partially curved sheet metal portion (bent section 52; Fig. 5).  The sheet metal presser (17) and bending die (23) are then moved substantially in parallel (col. 6, lines 62-65) wherein the bending die is moved toward the sheet metal presser in a transverse stroke to reduce a distance of the longitudinal gap between the first and second bending edge (Fig. 6) and press the partially curved section (52; Fig. 5) and increase a curvature of the sheet metal (52; Fig. 6) to complete sheet metal bending.  A bending angle of the sheet metal between partial bending (Fig. 4) and complete bending (Fig. 5) is adjusted by controlling movement of the bending die by guide roller (47), guide pin (50) and cam gate (46).  Regarding claims 3 and 4, the sheet metal presser (17) is movable orthogonally (Figs. 2 and 3) to the first and second support surface with support of an elastic spring (36) yielding under thrust from the bending punch (14).  Regarding claim 5, the bending die (23) is movable substantially parallel to a direction transverse to the first and second bending edges (transverse stroke; col. 6, lines 64-65).  Regarding claim 6, a system comprising a guide roller (47), a guide pin (50) and a cam gate (46) are configured to controllably position and move the bending die (23) with respect to the presser (17).  Regarding claims 7 and 8,  Fielder discloses a cam gate support bar (46) and a guide pin adjustment bar (50) which interact to move the bending die (23) toward the sheet metal presser (col. 6, lines 58-63) and away from the sheet metal presser (col. 7, lines 20-25) wherein the support bar (46) and adjustment bar (50) are micrometrically controlled since the shape of the cam gate bar (46) slot (51) interacting with the guide pin bar (50) is a micromechanism which produces controlled movement of the bending die (23) toward and away from the sheet metal presser (17).  Regarding claim 9, Fielder discloses bending to a partial bending angle (Fig. 5) which is lower than a predefined bending angle (Fig. 6) wherein the sheet metal is bent to an additional angle (Fig. 3; col. 7, lines 2-7) beyond vertical by controlled movement between the sheet metal presser and bending die.  Regarding claims 10 and 11, Fielder discloses imposing a partial bending angle (52; Fig. 5) on the sheet metal with a distance gap between the bending die (23) and bending to a predefined bending angle (Fig. 6) wherein the distance is selected based upon workpiece thickness (col. 7, lines 55-60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fielder in view of Poletti (5,253,502).  Fielder does not disclose that the bending die has a roller on its edge.  Poletti teaches a bending die (42) having a roller (44) on a bending edge of the die that cooperates with a bending punch (122) to bend sheet metal.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the bending die edge of Fielder to have a roller as taught by Poletti in order to decrease friction between the bending edge and the sheet metal workpiece being bent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725